Quillian, Presiding Judge.
Indicted for murder, defendant appeals his conviction for voluntary manslaughter. Held:
1. As defendant raised no objection at trial to the assistant district attorney’s alleged improper argument, there is nothing for this court to review. Brooks v. State, 144 Ga. App. 97 (5) (240 SE2d 593).
2. The general grounds are asserted.
The evidence authorized the jury to find that defendant got into a dispute with the male victim concerning a female, which led to physical contact between defendant and the victim, and culminated in the death of the victim from a gunshot wound inflicted by defendant. The evidence was sufficient to authorize any rational jury to find defendant guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Birdsong and Carley, JJ., concur.